DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third clock signal” as claimed in claims 2, 6 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) regarding claims 2 and 6:
The limitation, “wherein a third clock signal is input through the first terminal,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.  There was no description of a “third clock signal” in the specification.
b) regarding claim 4:
This claim is rejected based on its’ dependence from claim 2.
b) regarding claim 8:

b) regarding claims 9 and 10:
These claims are rejected based on their dependence from claim 8.
c) regarding claims 11 and 12:
These claims are rejected based on their dependence from claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al. (US Patent No. 7,342,568) in view of Lai et al. (US Pub. No. 2007/0152217).
a) regarding claim 5:

a first transistor (T2), a second transistor (T9), and a third transistor (T4), 
wherein one of a source and a drain of the first transistor (T2) is electrically connected to a terminal which outputs an output signal (N), 
wherein a gate of the first transistor (T2) is electrically connected to one of a source and a drain of the second transistor (T9) and one of a source and a drain of the third transistor (T4), 
wherein a gate of the second transistor (T9) is controlled by using a first clock signal (CLK via T10) which is input through a second terminal, 
wherein a gate of the third transistor (T4) is controlled by using a second clock signal (XCLK via T5) which is input through a third terminal, 
wherein the other of the source and the drain of the first transistor (T2) is electrically connected to a first terminal, 
wherein the other of the source and the drain of the second transistor (T9) is electrically connected to a fourth terminal (connection of T9 to VSS), 
wherein the other of the source and the drain of the third transistor (T4) is electrically connected to the fourth terminal (connection of T4 to VSS), 
wherein the gate of the third transistor (T4) is electrically connected to a gate of a fourth transistor (T3),
wherein one of a source and a drain of the fourth transistor (T3) is electrically connected to the terminal (N), and
wherein the other of the source and the drain of the fourth transistor (T3) is electrically connected to a fifth terminal (connection of T3 to VSS).

Lai et al. in the same field of endeavor teaches (Figures 2A-2E) a transistor comprises a channel formation region (104 or 108) that comprises an amorphous semiconductor (paragraph [0035)]).
It would have been obvious to one of ordinary skill in the art to use transistors with a channel layer comprising an amorphous semiconductor as taught by Lai et al. in the circuit disclosed by Wei et al. since it only requires the simple substitution of one known element for another to obtain predictable results.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al. in view of Lai et al. as applied to claim 5 above, and further in view of Shin et al.
a) regarding claim 7:
The combination of Wei et al. and Lai et al. disclose the semiconductor device according to claim 5.
The combination of Wei et al. and Lai et al. fails to explicitly disclose wherein a capacitor is electrically connected between the gate of the second transistor and the second terminal, wherein a capacitor is electrically connected between the gate of the third transistor and the third terminal.

It would have been obvious to one of ordinary skill in the art at the time of the invention to the include a capacitor between a signal terminal and the gate of a transistor as taught by Shin et al. in the circuit disclosed by the combination of Wei et al. and Lai et al. to allow the capacitor to receive and store the clock signal and apply the stored clock signal to the gate of the transistor in order to control the transistor (Shin, paragraph [0081]) since it only involves the use of known technique to improve similar devices in the same way.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
The Applicants argue that “the "third" clock signal is shown in FIGS. 1 and 13, and the objection to the drawings with respect to claims 2 and 6 (and 8) should be withdrawn.” The Applicants make similar arguments regarding the rejection under 35 USC 112, first paragraph.
The Examiner respectfully disagrees.  Figure 13 only shows two clock signal lines 707 and 708 and paragraph [0301] of the specification states, “In the flip-flop circuit 710B, the terminal 100 illustrated in FIG 1 is electrically connected to the terminal 105 in the flip-flop circuit 710A; the terminal 102 illustrated in FIG 1 is electrically connected to the clock signal generation circuit 704 through the clock signal line 707; the terminal 103 illustrated in FIG 1 is electrically connected to the clock signal 
The Applicants argue that, “neither Wei, Lai, nor any proper combination of the two references describes or suggests an arrangement in which…"the other of the source and the drain of the fourth transistor is electrically connected to a fifth terminal," as recited in claim 5.”
The Examiner respectfully disagrees.  As stated in the rejection above Wei et al. discloses a fifth terminal at the connection point of T3 to VSS.  The Examiner notes that arbitrarily naming connection points to supply voltages does not contribute to inventiveness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842